LEMMON, Judge,
concurs and assigns reasons.
The crucial issue is: Which party to the lease has the right to oversell the 759 contract parking stalls?1
The parties agree that Blaise is contractually obligated to provide Project with 759 parking spaces at any given time and, as limited by this obligation, can otherwise park a transient customer in any unoccupied space (except the two upper levels designated for Shell Oil Company). Project contends, however, that Blaise has been paid for the use of 759 spaces and that since it (Project) has the right to park 759 contract ears in the garage at any one time, it can oversell the 759 contract spaces, the only limitation being that Blaise can refuse to admit contract cars when the counter shows there are already 759 such cars in the garage.2
The contract has no specific provision as to the right to oversell.
Since Blaise has the exclusive right to operate the parking facility, the lease is more reasonably interpreted to give the ex-elusive operator the right to oversell. Project’s full utilization of the rights it asserted in this litigation would effectively restrict Blaise’s transient parking to the 22 designated spaces on the lower level.3 One cannot reasonably conclude that the contracting parties intended Blaise would operate a 22-space parking facility, especially when one considers (1) Blaise’s obligations to keep the premises “open to the public for business upon a twenty-four (24) hour basis during each day of the week”, to maintain and repair the premises, to hold Project harmless from liability, and to carry insurance, and (2) Blaise’s right to park cars at any location it deems fit and proper.
Finally, although this is an unusual contract, the usual custom in the business is for the operator to have the right to oversell.

. This figure is reached by subtracting the 22 spaces on the lower level reserved for transient parking from the 781 total number of spaces.


. Statistics indicate that as high as 15% of contract customers do not use their space on a given day, and the right to oversell these unused spaces is one of considerable economic importance.


.Under Project’s interpretation it could contract for night and weekend parking with its tenants so as to keep 759 spaces fully occupied 24 hours a day, seven days a week. Parking revenues during these hours were apparently intended for Blaise under Paragraph 7(c) of the original lease.